Citation Nr: 1316551	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  09-11 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a periodontal disease, claimed as gingivitis, for Veterans' Administration compensation purposes.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for warts.

5.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Department of Veterans Affairs (VA) regional office (RO) in Roanoke, Virginia.  

In April 2013, the Veteran cancelled his Central Office Hearing.  Also in April 2013, the Veteran filed with the Board additional evidence accompanied by a waiver of agency of original jurisdiction (AOJ) review.  Therefore, the Board finds that adjudication of this appeal may go forward without remanding for AOJ review.  See 38 C.F.R. § 20.1304(c) (2012). 

The record raises a claim of entitlement to VA outpatient dental treatment because of gingivitis caused by medication taken to treat the Veteran's now service connected hypertension, and a claim of service connection for a rash.  However, these issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The claims of service connection for warts and allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Periodontal diseases, claimed as gingivitis, are not disabilities for VA compensation purposes.

2.  The most competent and credible evidence of record shows that the Veteran has not been diagnosed with hearing loss in the right ear as defined by VA at any time during the pendency of the appeal.

3.  Left ear hearing loss was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a periodontal disease, claimed as gingivitis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310, 3.381 (2012).

2.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012).

3.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that a March 2007 letter, prior to the September 2007 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, the Board finds that even if the letter did not provide adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter as well as the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence.  In this regard, the RO obtained both his service treatment records and his post-service records from Dr. Cynthia Satterwhile and Dr. Abbott.  While the Veteran also reported that he received treatment from a Dr. James Mixon, these records were not obtained because in August 2008 Dr. Mixon notified the RO that he did not have any treatment records of the claimant.

The record also shows that the Veteran was provided with VA examinations in April 2007 and July 2007 that the Board finds are adequate to adjudicate the claims because, after taking a detailed medical history from the claimant as well as after an examination, the examiners provided opinions as to his current diagnoses which opinions were supported by evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claims folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); Also see Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including sensorineural hearing loss will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

a.  Periodontal Disease/Gingivitis

The Veteran contends that his current periodontal disease, claimed as gingivitis, was caused by the medication he took in-service for his now service connected hypertension.  Specifically, it is claimed that a side effect of the hypertension medication he was given while on active duty was the loss of teeth enamel and that this loss of enamel caused him to develop periodontal disease/gingivitis.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Initially, the Board notes that the Veteran is claiming service connection for periodontal disease/gingivitis for VA compensation purposes only.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").  Moreover, the RO adjudicated the claim as such.  Therefore, the Board finds that our appellate review is likewise limited to the issue of service connection for gingivitis for VA compensation purposes only.  

In this regard, 38 C.F.R. § 3.381(b) provides, in part, as follows: 

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may nevertheless be service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided for in § 17.161 of this chapter . . .  

Initially, the Board concedes that service treatment records show that the medication Veteran took for his now service connected hypertension caused problems with his teeth diagnosed as periodontal disease/gingivitis.  See, for example, service treatment record dated in December 2005.  The Board also concedes that the record documents the Veteran having a problem with periodontal disease diagnosed as, among other things, gingivitis and periodontitis.  Id; Also see VA examination dated in April 2007. 

As explained above, periodontal diseases are not disabilities for VA compensation purposes.  38 C.F.R. § 3.381(b).  Therefore, regardless of what the record shows with respect to the medication the Veteran took in-service for his hypertension causing or aggravating his current periodontitis/gingivitis, the Board finds that the claim of entitlement to service connection for a periodontal disease, claimed as gingivitis, for VA compensation purposes must be denied as a matter of law.  38 U.S.C.A. §§ 5107, 1110, 1131; 38 C.F.R. §§ 3.303, 3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994).

b.  Hearing Loss

The Veteran contends that he has bilateral hearing loss that was caused by his 26 years working in and around jet aircraft as an aviation mechanic while on active duty.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

With the above laws and regulations in mind, the Board will first look to see if the record contains a competent and credible diagnosis of hearing loss in either ear at any time during the pendency of his appeal.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; McClain, at 321.

Service records show that the Veteran's occupational specialty was aircraft avionics.  Service treatment records also include a number of occupational questioners that confirm the fact that the Veteran had extensive exposure to jet aircraft noise.  

Service treatment records also include numerous audiological examinations dated from May 1980 to October 2004 which document increased audiological thresholds in the right and/or left ear on a number of occasions, on two occasions (April 1989 and March 1995) show the Veteran with hearing loss as defined by VA in the right ear, and on three occasions (October 2001, November 2001, and October 2005) show the claimant with bilateral hearing loss as defined by VA.

Post-service, on a July 2007 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
15
20
LEFT
30
25
30
30
25

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The examiner diagnosed slight low frequency hearing loss in the right ear and mild sensorineural hearing loss in the left ear.

As the July 2007 VA examination, completed within the first postservice year, shows left ear hearing loss by VA standards, the Board finds that service connection for left ear hearing loss is warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).

The July 2007 VA examination results do not demonstrate hearing loss in the right ear by VA standards.  Moreover, while the Veteran provided VA with a picture of the hearing aids he was prescribed, nothing in the post-service record contradicts the 2007 VA examination finding that he did not meet VA's regulatory definition of right ear hearing loss.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Additionally, while the Veteran, his significant other, and his representative as lay persons are competent to report on the claimant's observable symptoms because this requires only personal knowledge as it comes to them through their senses, the Board finds that they are not competent to provide a diagnosis of right ear hearing loss because such an opinion requires medical expertise and equipment which they do not have.  See Davidson, supra.  Furthermore, the Board finds more competent and credible the objective findings of the VA examiner regarding the Veteran not having a current diagnosis than any lay claims to the contrary.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

As to the Court's holding in McClain, supra, regarding the requirement of a current disability being "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," the Board finds that the Court's holding in McClain is distinguishable from the current appeal.  The Board has reached this conclusion because in the current appeal, unlike in McClain, the record does not show that the appellant had a diagnosed disability at the time he filed his claim for VA benefits and that got better during the pendency of the appeal, but instead a post-service record that does not show the appellant having a diagnosis of the disability (i.e., right ear hearing loss as defined by VA) at the time he filed his claim in February 2007 or at any time during the pendency of the appeal, despite an earlier, pre-claims, diagnosis while on active duty.

Therefore, since a condition precedent for establishing service connection is the Veteran being diagnosed with the claimed disease process at any time during the pendency of his appeal and this claimant does not have a diagnosis of right ear hearing loss as defined by 38 C.F.R. § 3.385 at any time during the pendency of his appeal, the Board finds that entitlement to service connection for right ear hearing loss must be denied despite the documented noise exposure as well as the diagnoses of hearing loss while on active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); See also McClain, supra.

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most competent and credible evidence of record is against the claim, the Board finds that doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a periodontal disease, claimed as gingivitis, for VA compensation purposes is denied.

Service connection for right ear hearing loss is denied. 

Service connection for left ear hearing loss is granted.


REMAND

As to the claims of service connection for warts and allergic rhinitis, the record shows that the Veteran was afforded a VA examination in April 2007.  However, the Board finds this examination inadequate.  

The examiner did not provide the needed medical opinion as to whether the underlying disease process that caused the Veteran's documented complaints and treatment for warts and respiratory problems while on active duty still existed, even though currently non symptomatic, and if so whether it is due to his military service.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau, supra.  

Therefore, the Board finds that a remand for this needed medical opinion is required.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In statements in support of claim, the Veteran reported that he receives ongoing treatment for his warts and allergic rhinitis.  Therefore, while the appeal is in remand status these treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b).

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC, after obtaining all needed authorizations from the Veteran, should obtain and associate with the claims file all of his contemporaneous treatment records.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a VA examination by a dermatologist.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Does the Veteran continue to have in his body the underlying disease process that caused his documented complaints and treatment for warts while on active duty regardless of the fact that he may not have any visible warts at the time of the examination?

b.  If the answerer to (a) is yes, is it at least as likely as not (50 percent probability or more) that it was caused by his military service?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that service treatment records documented complaints and treatment for warts and the claimant is competent and credible to report on the observable symptom of his disability in-service and since that time even when not documented in his medical records.

In providing answers to the above questions, the examiner is advised that he may not rely solely on negative evidence as the basis for any opinion.

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

3.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a VA examination by an appropriate medical doctor with expertise in allergic rhinitis.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Does the Veteran continue to have in his body the underlying disease process that lead to his documented complaints and treatment for respiratory problems while on active duty regardless of the facts that he may not have any visible signs of allergic rhinitis at the time of the examination?

b.  If the answerer to (a) is yes, is it at least as likely as not (50 percent probability or more) that it was caused by military service?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that service treatment records documented complaints and treatment for respiratory problems and the claimant is competent and credible to report on the observable symptom of his disability in-service and since that time even when not documented in his medical records.

In providing answers to the above questions, the examiner is advised that he may not rely solely on negative evidence as the basis for any opinion.

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

4.  The RO/AMC should thereafter readjudicate the claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) which includes citation to all evidence added to the claims file since the statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


